     Case 1:19-cr-00275-NONE-SKO Document 20 Filed 07/23/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, #122664
      Federal Defender
 2    PEGGY SASSO, #228906
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950

 6    Attorneys for Defendant
      EDGAR BARRERA
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                          Case No. 1:19-cr-00275-NONE-SKO
12                                 Plaintiff,
                                                         STIPULATION TO CONTINUE
13                           v.                          SENTENCING HEARING;
                                                         [PROPOSED] ORDER
14    EDGAR BARRERA,
                                                         Date: October 23, 2020
15                                Defendant.             Time: 8:30 a.m.
                                                         Judge: Hon. Dale A. Drozd
16
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective

19    counsel, JOSEPH BARTON, Assistant United States Attorney, counsel for plaintiff, and

20    PEGGY SASSO, Assistant Federal Defender, counsel for defendant Edgar Barrera, that the

21    sentencing hearing scheduled for September 11, 2020 may be continued to October 23, 2020, at

22    8:30 a.m.

23           Edgar Barrera tested positive for COVID-19 on June 29, 2020, which resulted in the

24    Fresno County Jail cancelling the scheduled PSR interview. To this date Probation has not been

25    allowed to conduct the interview and no timeline has been provided as to when the interview can

26    happen. Accordingly, Probation has requested that the sentencing hearing be continued and all

27    the deadlines extended. In response, the parties have agreed as follows:

28    ///
     Case 1:19-cr-00275-NONE-SKO Document 20 Filed 07/23/20 Page 2 of 2


 1             September 11, 2020: [Draft] PreSentence Investigation Report available to Defense
                                   Counsel and AUSA.
 2
               September 25, 2020: Informal Objections to [Draft] Presentence Investigation Report
 3
                                   Due.
 4
               October 2, 2020:                  [Final] PreSentence Investigation Report filed by Probation.
 5
 6             October 9, 2020:                  Formal Objections to [Final] PreSentence Investigation Report
 7                                               Due.

 8             October 16, 2020:                 Reply or Statement of Non-Opposition Due.

 9
10
                                                               Respectfully submitted,
11                                                             McGREGOR W. SCOTT
                                                               United States Attorney
12
13    DATED: July 22, 2020                              By:     /s/ Joseph Barton
                                                               Joseph Barton
14                                                             Assistant United States Attorney
                                                               Attorney for Plaintiff
15
16                                                             HEATHER E. WILLIAMS
                                                               Federal Defender
17
18    DATED: July 22, 2020                              By:    /s/ Peggy Sasso
                                                               Peggy Sasso
19                                                             Assistant Federal Defender
                                                               Attorney for Defendant
20                                                             Edgar Barrera
21
22                                                             ORDER
23
      IT IS SO ORDERED.
24
25        Dated:         July 22, 2020
                                                                    UNITED STATES DISTRICT JUDGE
26
27
28
       Barrera: Stipulation to Continue Sentencing                -2-
